Case: 15-11763   Date Filed: 07/12/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11763
                        Non-Argument Calendar
                      ________________________

         D.C. Docket Nos. 0:14-cv-60853-DMM; 13-bkc-22403-JKO



In Re: DIMARIA PROPERTIES, LLC,

                                                          Debtor.

___________________________________________________________

DIMARIA PROPERTIES, LLC,

                                                           Plaintiff-Appellant,

                                  versus


3400 ATLANTIC, LLC,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 12, 2016)
              Case: 15-11763     Date Filed: 07/12/2016    Page: 2 of 6


Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant DiMaria Properties, LLC, (“DiMaria)” appeals from a

final order of the District Court for the Southern District of Florida affirming the

Bankruptcy Court for the Southern District of Florida’s orders denying DiMaria’s

motion to enforce and denying DiMaria’s motion for reconsideration. Upon review

of the record and the briefs, we affirm.

      DiMaria is the owner and operator of a commercial retail center located in

Pompano Beach, Florida. DiMaria’s sole valuable asset is real property located in

Pompano Beach. Defendant-Appellee 3400 Atlantic, LLC (“3400 Atlantic”)

became DiMaria’s largest creditor when it bought a note and mortgage on the

subject property. On May 28, 2013, DiMaria filed for Chapter 11 bankruptcy.

      On November 22, 2013, the Bankruptcy Court confirmed DiMaria’s First

Amended Plan of Reorganization. In relevant part, the Plan provides that DiMaria

make payments to 3400 Atlantic on dates certain. As part of the Plan, the Parties

agreed that DiMaria would execute a warranty deed and deliver it to an escrow

agent. The Plan also calls for DiMaria to pay 3400 Atlantic’s reasonable attorney’s

fees and costs by the “Effective Date.”

      On December 7, 2013, 3400 Atlantic declared a default. The warranty deed

was released from escrow and, on December 9, 2013, 3400 Atlantic recorded it.


                                           2
                Case: 15-11763        Date Filed: 07/12/2016       Page: 3 of 6


       On January 16, 2014, DiMaria filed an “Emergency Motion to Enforce

Order Confirming Debtor’s First Amended Plan of Reorganization.” The motion to

enforce argued in relevant part that 3400 Atlantic “prematurely declared a default

in the new loan documents and recorded the warranty deed held in escrow.” On

January 23, 2014, the Bankruptcy Court denied DiMaria’s Motion to Enforce,

finding that “the Debtor has defaulted under the terms of the Amended Plan of

Reorganization by its failure to make certain payments due on or before the

Amended Plan’s Effective Date.”

       On February 6, 2014, DiMaria filed a Motion for Reconsideration of the

Court’s Order denying DiMaria’s Motion to Enforce. DiMaria raised several

arguments, including, as relevant here, an argument that no default occurred

because the Amended Plan provided a 10-day cure period for the failure to make

timely payments and 3400 Atlantic did not wait for the expiration of this period

before declaring a default.

       On February 24, 2014, the Bankruptcy Court, construing DiMaria’s

February 6, 2014 Motion as a Motion to Amend pursuant to Fed. R. Bankr. P.

9023, denied the Motion for failure to demonstrate any grounds on which

reconsideration may be granted. 1 Specifically, the Bankruptcy Court’s Order


       1
         Fed. R. Bankr. P. 9023 provides in relevant part that “Rule 59 F.R.Civ.P. applies in
cases under the Code. A motion for a new trial or to alter or amend a judgment shall be filed, and
a court may on its own order a new trial, no later than 14 days after entry of judgment.”
                                                3
                 Case: 15-11763        Date Filed: 07/12/2016       Page: 4 of 6


Denying Motion for Reconsideration concluded that DiMaria’s arguments in the

February 6 Motion were either “entirely new and [therefore] cannot be considered

by the Court as a Rule 59 motion” or otherwise not entered in manifest error.2

DiMaria appealed the Bankruptcy Court’s January 23, 2014 Order Denying Motion

to Enforce and the February 24, 2014 Order Denying Reconsideration to the

United States District Court for the Southern District of Florida pursuant to 28

U.S.C. § 158(a)(1).3 On March 23, 2015, the District Court issued an order

concluding that the Bankruptcy Court did not err in concluding that the arguments

raised in the Motion to Reconsider were not properly raised in the Motion to

Enforce and affirming the Bankruptcy Court’s final judgment.

       On timely appeal before this Court, DiMaria argues that (1) the Bankruptcy

court erred in enforcing a default because the Amended Plan provided a 10-day

cure period for the failure to make timely payments and 3400 Atlantic did not wait

for the expiration of this period before declaring a default; (2) the Bankruptcy

Court erred in enforcing a default which was declared on December 7, 2013,

because the payment was not due until December 9, 2013; and (3) the Bankruptcy



       2
       To be precise, the Bankruptcy Court characterized DiMaria’s arguments in the
Emergency Motion to Enforce as “simply ridiculous.” Bankr. Dk. 207 at 7.
       3
         28 U.S.C. § 158(a)(1) provides in relevant part that “[t]he district courts of the United
States shall have jurisdiction to hear appeals from final judgments, orders, and decrees . . . of
bankruptcy judges entered in cases and proceedings referred to the bankruptcy judges under
section 157 of this title.”
                                                 4
                Case: 15-11763     Date Filed: 07/12/2016     Page: 5 of 6


Court erred in refusing to consider the arguments made in the Motion for

Reconsideration because those arguments were properly preserved.

       This Court reviews the denial of a motion to alter or amend judgment under

Rule 59(e) for abuse of discretion. Solutia, Inc. v. McWane, Inc., 672 F.3d 1230,

1238 (11th Cir. 2012) (citing Shuford v. Fid. Nat'l Prop. & Cas. Ins. Co., 508 F.3d

1337, 1341 (11th Cir. 2007)).

       The Bankruptcy Court did not commit error in denying the Rule 59(e)

motion. Under Rule 59(e), “[t]he only grounds for granting [DiMaria’s] motion are

newly-discovered evidence or manifest errors of law or fact.” In re Kellogg, 197

F.3d 1116, 1119 (11th Cir. 1999) (citing In re Investors Fla. Aggressive Growth

Fund, Ltd., 168 B.R. 760, 768 (Bankr. N.D. Fla. 1994). Motions to amend should

not be used to raise arguments which could, and should, have been made before the

judgment was issued. Lussier v. Dugger, 904 F.2d 661, 667 (11th Cir.1990).

Denial of a motion to amend is “especially soundly exercised when the party has

failed to articulate any reason for the failure to raise the issue at an earlier stage in

the litigation.” Id.

       Appellant does not dispute that its arguments about default raised before the

Bankruptcy Court—the same arguments raised here—were raised for the first time

in its February 6, 2014, Motion for Reconsideration. Rather, Appellant argues that

its failure to raise the arguments in the first instance should be excused because it

                                            5
               Case: 15-11763        Date Filed: 07/12/2016   Page: 6 of 6


was never presented with a “reasonable opportunity to do so.” Specifically,

Appellant claims that the issue of whether DiMaria was in default was first raised

by 3400 Atlantic in its January 20, 2014, Response in Opposition to Plaintiff’s

Emergency Motion to Enforce and that DiMaria cannot be faulted for its “failure to

proactively challenge a default for which nobody had actually moved.”

      Appellant’s argument is wholly without merit. Appellant’s Emergency

Motion to Enforce expressly asked the Bankruptcy Court to determine that 3400

Atlantic had “prematurely declared a default in the new loan documents.” See

Bankr. Dk. 168 at 2. In other words, the question presented to the Bankruptcy

Court in the Emergency Motion was whether or not DiMaria had defaulted.

Appellant’s desired relief in the Emergency Motion—“an order requiring the

secured creditor to cancel the recorded warranty deed and place it back into

escrow, accept the attorney’s fees and cost payment and permit the Debtor to

continue its business and ownership of the property”—depended on the

Bankruptcy Court making such a finding. Bankr. Dk. 168 at 2. Appellant cannot

now claim in good faith that it had no opportunity to present its arguments about

default before the district court.

      The District Court’s order is affirmed.

      AFFIRMED.




                                             6